Gardner, Presiding Judge,
dissenting. It is my opinion that in order for this case to be fully understood by the bench and bar the entire bill of exceptions should be quoted, but such seems impractical since it would involve twenty-six pages of typewritten material. I therefore invite those particularly interested in this case to read the bill of exceptions in toto and it is my opinion that the order and judgment of the judge of the superior court is particularly important. The judge adjudicated the undertaking a self-liquidating project and ruled that the City of Lavonia had authority to issue the gas revenue bonds (the voters having approved them) and that the bonds would be binding obligations of the City of Lavonia.
It is the contention of the defendants in error that the contract between the City of Toccoa and the defendant City of Lavonia concerning gas revenue bonds is legal in every particular and that the hearing before the judge was regular and lawful in every respect. It must be kept in mind that we are dealing here with a contract between the City of Toccoa and the defendant City of Lavonia. Code § 20-704 (4) states that one of the statutory rules of construction of contracts is as follows: “The construction which will uphold a contract in whole and in. every part is to be preferred, and the whole contract should be looked to in arriving at the construction of any part.” It must be kept in mind that Code (Ann.) § 2-6005 provides in part as follows: “. . . if municipalities . . . shall purchase, construct, or operate such electric or gas utility plants from the proceeds of said revenue certificates, and extend their services beyond the limits of the county in which the municipality or political subdivision is located, then its services rendered and property located outside said county shall be subject to taxation and regulation as are privately owned and operated utilities.” It must not be overlooked in this connection that the General Assembly of 1956 (Ga. L. 1956, Yol. 1, p. 104) passed a law that no person, film, or corporation, except municipal corporations and counties of the State of Georgia shall be permitted to contract or operate in interstate commerce within this State any *309pipe line for the “transportation, distribution, or sale of natural or manufactured gas without first obtaining from the Georgia Public Service Commission a certificate of public convenience and necessity.” South Georgia Natural Gas Co. v. Georgia Public Service Commission, 214 Ga. 174 (104 S. E. 2d 97) has no bearing on the instant case because under the provisions of Ga. L. 1956, Vol. 1, p. 104, municipalities are not required to get a certificate of convenience and necessity from the Georgia Public Service Commission. The following cases cited by counsel for the plaintiff in error were decided prior to the passage of the law hereinabove mentioned (Ga. L. 1956, Vol. 1, p. 104): Dade County v. State, 75 Ga. App. 330 (2) (43 S. E. 2d 434), Miller v. State, 83 Ga. App. 135 (2) (62 S. E. 2d 921), and Carter v. state, 93 Ga. App. 12 (7) (90 S. E. 2d 672).
It must be kept in mind that the revenue certificate law was changed by the General Assembly (Ga. L. 1957, p. 36, et seq.) and gas revenue-anticipation certificates are now called gas revenue bonds. It is contended by the plaintiff in error that although the City of Lavonia voted for the bond issue (there being 594 registered voters, 377 voting for the issue, 4 against and 2 votes being thrown out because they were not properly filled out, thus showing an overwhelming majority of the voters were in favor of the issue), nevertheless the plaintiff in error seeks to deny the authority of the City of Lavonia to procure from the City of Toccoa approximately $20,000 worth of the bonds. The statute provides that the superior court, upon application of twenty-five percent of such bond holders, shall appoint a receiver of the undertaking, under certain regulatory provisions.
It occurs to me that under all the law and facts pertaining to this case the objections of the intervenor Hicks set forth contentions and alleged damages to himself which are too remote ever to become certain damages. It must be kept in mind that under the law as amended, there is not any probability that the holders of the City of Toccoa bonds have or will ever object to the issuance of the City of Lavonia bonds on any of the grounds contended for by the intervenor. The intervenor is not the holder of any bonds of the City of Toccoa and so far as the record reveals he does not intend to be a holder of any City of Lavonia bonds.
*310I have been unable to find, and there has been no case cited by counsel for any party concerned, with facts identical with or similar to the facts of the instant case. The law provides that when, as here, a case of this type is referred to a judge of the superior court, such judge may pass upon the law and facts. This has been done by a judge of the superior court, according to the provisions of law applicable to this case.
It is my opinion that this record shows that the court did not err in denying the prayers of the intervenor, who is not shown to be a stockholder of any percent of the bond issue.
I think the bonds may be issued to finance the system as set forth hereinabove, and that the said bonds may be retired as set forth in the order of the judge.
For the reasons set forth I must dissent from the majority opinion.